Citation Nr: 9912953	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  94-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
secondary to medication prescribed for epilepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision of the RO.  

The Board notes that in a statement dated in September 1998, 
the veteran appeared to assert a claim of entitlement to an 
extraschedular evaluation for his service-connected epilepsy 
based on adverse impact to his employment.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate development.  



REMAND

The veteran contends that he suffers from a skin condition 
due to medication (Dilantin) prescribed for treatment of his 
service-connected epilepsy.  

A review of the veteran's service medical records discloses 
that he was described as having mild acne about the neck area 
at induction in December 1953.  Further, in September 1958, 
the veteran was treated for a pruritic rash on his leg and 
groin that had been present for four days.  A diagnosis of 
tinea crura was rendered.  

The veteran was initially afforded a VA examination of his 
skin in December 1993.  At that time, he reported 
experiencing a rash in the region of his groin, off and on 
for the past 12 years.  He also indicated that he had been 
told by another dermatologist that the rash was related to 
the Dilantin that he was taking for his epilepsy.  Based on 
the examination, the physician rendered a diagnosis of tinea 
cruris unrelated to his seizure medication.  

VA outpatient treatment records indicate that in 1995, the 
veteran presented for treatment for a rash in the region of 
his groin and abdomen.  The final assessment was that he had 
resolving tinea cruris in the region of his groin and xerosis 
in the region of his abdomen.  

The veteran was afforded a second VA examination in December 
1997, which was later determined to be insufficient for 
rating purposes because it failed to determine whether the 
veteran's skin condition was caused by his medication.  The 
veteran's complaints at this time, included a long history of 
eruptions on his chest and groin, present approximately 10 to 
15 years.  Scraping of the groin region was stated to have 
demonstrated the presence of a fungus.  The diagnoses 
included that of tinea cruris in the groin region and xerosis 
of the chest versus drug eruption.  It was recommended, 
however, that a biopsy be performed if the chest eruption did 
not resolve, in order to eliminate drug eruption from the 
differential.  

In light of the RO's declaration that the December 1997 
examination was insufficient for rating purposes, the veteran 
was afforded yet another VA examination in March 1998.  At 
that time, the veteran reported that he had developed an 
eruption on his abdomen in 1980 and was treated by a 
dermatologist by the name of Dr. Bitner, who informed him 
that it was related to Dilantin.  Copies of treatment records 
from Dr. Bitner are not associated with the claims file.  The 
veteran further noted that the rash was present at all times, 
but seemed to worsen in the summer and with increased doses 
of Dilantin.  He also reported a constant eruption in his 
groin area which would become exacerbated with sweating and 
increased dosage of Dilantin.  Examination revealed the 
veteran to have a very mild to moderate erythema over the 
abdomen; however, there were no primary lesions and no 
lesions consistent with a Dilantin rash.  The examining 
physician diagnosed dermatitis, non-specific, over the 
abdomen, with nervous manifestation of pruritus and no 
evidence of Dilantin-related eruption.  

In support of his claim, the veteran submitted treatment 
records from his private physician, Scott Yarmark, D.O.  Dr. 
Yarmark specifically opined that the veteran suffered from a 
chronic rash due to Dilantin; however, treatment records 
accompanying this statement did not confirm such opinion.  
The various diagnoses contained in the treatment records 
dated in 1980, included contact dermatitis, reaction to 
tetrachloroethylene and irritation from oak trees.  A 
subsequent treatment record dated in May 1996 indicated that 
several lesions had been removed from unspecified locations 
on the veteran's skin.  Three of the lesions were denoted as 
being seborrheic keratoses and one was stated to be a 
fibroepithelial polyp.  

In light of the conflicting evidence presented above, it is 
unclear whether the veteran does, in fact, suffer from a skin 
condition due to medication prescribed for treatment of the 
veteran's service-connected epilepsy or other disease or 
injury which was incurred in or aggravated by service.  
Hence, the Board finds that a contemporaneous examination to 
determine the nature and likely etiology of the veteran's 
skin condition, as well as association with the claims file 
of any records of treatment or evaluation for a skin 
condition, including those from Dr. Bitner, would materially 
assist in the adjudication of the veteran's claim.

The Board further notes that by letter dated in March 1994, 
the veteran withdrew his request to have a hearing on the 
issue of entitlement to an increased rating for the service-
connected epilepsy.  However, it remains unclear whether the 
veteran continued to desire a hearing on the issue of 
entitlement to service connection for a skin rash.  The RO 
should take appropriate steps to contact the veteran in order 
to clarify whether he wishes to schedule another hearing on 
this issue.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
skin condition since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including those from Dr. Bitner, and 
associate them with the claims folder. 

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he wishes to schedule 
another personal hearing on the issue of 
entitlement to service connection for a 
skin condition.  

3.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent and likely etiology of his 
skin condition.  The claims folder must 
be made available to the examiner for 
review.  All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner is requested to 
offer an opinion as to the medical 
probability that the veteran has a 
current skin disability due to medication 
prescribed for treatment of his service-
connected epilepsy or other disease or 
injury incurred in service.  The examiner 
should explain the basis for his/her 
opinion and reconcile it with any 
previously reported medical evidence in 
the claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



